[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION ON MOTION TO CORRECT
The undersigned responds to the motion to correct his report as follows:
I. As to the requested deletions or corrections of the following Paragraphs of findings of fact.
1. Request Nos. 1 through 20 are denied.
2. As to Request No. 21, Paragraph 31 is amended to include the following sentence: The labels of "basic undertaking", "allowances", "extras" or "credits" are used for the purpose of discussing and addressing the claims of the parties which were advanced using those labels, and to provide a basis of following the undersigned's rulings on the numerous items in dispute, and to assure the parties that the disputed issues were duly considered. They are not meant to support a conclusion that an express contract existed.
3. Request Nos. 21 through 30 are denied.
4. As to Request No. 31, Paragraph 50 is amended to provide that Community is entitled to $1,570.10, representing the difference between the actual sitework costs and the CT Page 2520 estimated sitework costs.
5. Requests Nos. 32 through 43 are denied.
6. As to Request No. 44, the last sentence thereof is amended to read as follows: The Wadsworths are entitled to a credit of $3,878.50.
7. Request Nos. 45 through 54 are denied.
8. As to Request No. 55, Paragraph No. 226 is amended to include the following sentence: In accordance with Paragraph 23, the terms "basic undertaking", "extras" and "allowance" are not meant to imply that an express contract existed.
9. As to Request No. 56, Paragraph 227 is amended to include the following sentence: In accordance with Paragraph 23, the terms "extras" and "allowance" are not meant to imply that an express contract existed.
10. As to Request No. 57, Paragraph 229 is amended to provide that the net amount due to Community is $244,641.62. Said amount reflects the arithmetical and transposing errors pointed out in Request Nos. 31 and 44.
II. As to the requested deletions and corrections of the following Conclusions:
1. Requests Nos. 1 and 2 are denied.
2. As to Request No. 3, Paragraph 10 is amended to provide that the amount due to Community is $244,641.12.
3. As to Request No. 4, Paragraph 11 is amended to provide that the amount due to Community is $244,641.12.
4. Request No. 5 is denied.
5. As to Request No. 6, Paragraph 19 is amended to provide that the amount due to Community on the First and Third Counts is $244,641.12.
Respectfully Submitted,
EDWARD B. O'CONNELL, ATTORNEY TRIAL REFEREE